         Case 4:19-cv-00885-KGB Document 12 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID WAYNE McCLENDON                                                              PETITIONER

v.                             Case No. 4:19-cv-00885 KGB-BD

DEXTER PAYNE, Director,
Aransas Division of Correction                                                    RESPONDENT

                                             ORDER

       Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 10). Petitioner David Wayne McClendon filed an objection in which

he reasserts his claim that there was insufficient evidence to support his conviction (Dkt. No. 11).

After careful consideration of the Recommended Disposition, Mr. McClendon’s objection, and a

de novo review of the record, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings (Dkt. No. 10).

Accordingly, the Court dismisses without prejudice Mr. McClendon’s petition for writ of habeas

corpus (Dkt. No. 1).

       A certificate of appealability is denied, pursuant to 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a),

Rules Governing § 2254 Cases in United States District Courts.

       It is so ordered this 21st day of January, 2021.

                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
